Citation Nr: 0335186	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chrondromalacia of 
the right knee with degenerative changes, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for chrondromalacia of 
the left knee with degenerative changes, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1990 to 
October 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The veteran asserts that the symptoms associated with his 
bilateral knee disability are more disabling than currently 
evaluated.  

The veteran's bilateral knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003), which 
pertains to limitation of flexion of the knee.  The United 
States Court of Veterans Appeals has held that when a 
diagnostic code is predicated on loss of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups, 
excess fatigability, weakened movement, incoordination, or 
pain on movement.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); Deluca v. Brown, 8 Vet. App. 202, 207-208 (1995)

In that connection, the most recent VA examination dated in 
May 2001 of the veteran's knees in not adequate for rating 
purposes.  At that examination, the veteran complained of 
chronic bilateral knee problems and restrictive motion.  
Although the examiner provided the range of motion the 
veteran's knees, he did not address whether or not the 
veteran demonstrated other manifestations of functional loss 
including weakness, excess fatigability, and incoordination 
as prescribed by 38 C.F.R. §§ 4.40 and 4.45 (2003).  See 
Deluca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Therefore, 
another VA examination is warranted.  38 C.F.R. § 3.326 
(2003).  

The Board notes that the RO in a letter dated in November 
2003 informed the veteran that additional evidence showing an 
increase in his bilateral knee disorder was warranted to 
substantiate his claims.  The veteran was told that he had 
one year from the date of the letter to respond.  This matter 
was forwarded to the veteran in November 2003 for appellate 
review.  Since this case is being remanded for additional 
development, the RO must take this opportunity to allow the 
veteran a full year from the date of the November 2003 letter 
to respond to the notice.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
current treatment for all VA and non-VA 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
the veteran's bilateral knee disability.  
Send the claims folder to the examiner for 
review.  All symtomatology should be 
described in detail.  All indicated 
studies, including X-rays, must be 
performed.  The examiner should comment on 
the following:  

a.	 The examiner should indicate whether 
recurrent subluxation or instability 
is shown, and, if shown, the degree in 
terms of slight, moderate, or severe.  

b.	 The examiner should provide range of 
motion measurements (using a 
goniometer) of the knees.  The 
examiner is requested to provide a 
definition, in degrees, of " normal" 
knee motion, and provide an opinion as 
to the severity of the any evidenced 
motion limitation in the veteran.  

c.	The examiner must perform tests of 
joint movement against varying 
resistance of the lumbar spine.  The 
extent of any incoordination, weakened 
motion and excess fatigability on use 
must be described by the examiner.  

d.	The examiner must be requested to 
identify any objective evidence of 
pain or functional loss due to pain of 
the knees.  

e.	The examiner must also express an 
opinion concerning whether there would 
be additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, expresss this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the examiner should so 
state.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected right 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for chondromalacia with degenerative changes 
of the right and left knee.  

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




